Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/28/2021.
Claims 1-20 are pending. 

Response to Arguments

This is in response to the argument remarks filed on 09/28/2021.
Especially, Applicant’s arguments:
1. Groves does not teach or suggest "executing a script to digest the exported SVG tile by: querying for any target objects within the exported SVG file having at least one of: particular attributes named in a target format, and particular tag names. ", as recited in claim 1.
-Applicant submitted that it is absolutely unclear how the cited portions of the Groves reference read on the claim limitations, much less teach or suggest the claim limitations. In this regard, Applicant notes that pages 1 and 2 of Groves simply describe what an SVG file is in general terms, and that JavaScript libraries can be used "to draw SVG files and manipulate them."


2. The cited references do not teach or suggest, at least, "for each of the target objects: calling one or more methods that are used to modify that target object based on contents of a first found attribute: and using the called methods to manipulate one or more of attributes and contents of that target object to generate a manipulated object, wherein the manipulated object comprises outputs of each called method comprising: appropriate contents to be inserted into the SVG file to generate a final SVG file, " as recited in claim 1.
This claimed recitation is combined with W3 .org, to address 
[calling one or more methods], i.e.  calling one or more methods to modify that target object, and, 
[outputs of each called method], i.e. where the outputs of each called method.
The W3.org is combined to address these deficiencies, and Applicant submitted.
- Applicant disagreed and submitted that these features would not have been obvious in view of the del.w3.org reference since the del.w3.org reference does not cure the deficiencies, Rather, the del.w3.org reference teaches the general concept of calling a method to perform a function with respect to a SVG element.

using calling one or more methods to modify that target object (See p. 5, onload method to call function init(), the function init() embedded in a script tag given in p. 5, or with window method used DOM scripting in p. 5,  


3. Finally, Groves also does not teach or suggest "generating the final SVG file by inserting the manipulated objects with the appropriate contents into the SVG file," as recited in claim 1.
-Applicant submits that this passage of Groves does not teach or suggest that a final
SVG file is generated by "inserting the manipulated objects with the appropriate contents into the SVG file," as recited in claim 1.

Examiner’s response:
-In response to argument 1, in light of the specification, in [0118]
[…a request-response process can render an interactive software-product demonstration presentation for an envisioned software product within a webpage including causing an SVG file ( exported from a graphics software of a UI design tool) to be loaded, and causing a script to digest the exported SVG file. The SVG file can include objects with attributes (e.g., ID) named in a particular way. When executed, the script can digest the exported SVG file by querying for any target objects within the exported SVG file having at least one of: particular attributes named in a target format (e.g., <attribute="value">), and particular tag names (e.g., <tagname>), or both (e.g., <tagname attribute>).].
The contexts and cited portions of Groves do the same. Especially, Creating SVG files, as in p. 1, first paragraph: 
“One of the great things about Scalable Vector Graphics (SVG) is that you can create them in a variety of graphics programs. Also, because the file is based in XML, you can roll your sleeves up and edit the file directly or programmatically via JavaScript.

-In response to argument 2. Examiner submitted that it has been suggested in in Groves that exporting a SGV file would be used with JavaScript. JavaScript code is known as of computer program functions that are shown in W3.org embedded in HTML code for dynamic rendering. With SVG file, it formats with objects, attributes that require a Script tags or JavaScript functions to export, and thus, calling methods and outputting called method are the tasks of JavaScript to manipulate the SVG formats. The elements of claim are of the standard as shown by the JavaScript SVG File by W3.org. Therefore, it would be obvious under KSR case to combine since it is a standard in using JavaScript, DOM elements, HTML, to export a SVG file.

 -In response to argument 3, Examiner submitted that the claimed recitations, “generating the final SVG file by inserting the manipulated objects with the appropriate contents into the SVG file," reads on the formation or the format of an SGV file. 
Since SVG file is introduced by W3.org for allowing an object being dynamically created by vectors rather pixels, W3.org sets standard formats with required attributes, therefore,  the SVG file in p. 6-7 of Groves, and “Now our exported SVG file is much more readable and ready to be styled if we want to”, it reads on the claimed recitations.

It should be noted that the arguments as above had with the Examiner Interview conducted on August 9, 2021. However, the amendment herein is made it broader than at the time of the discussion. It would be noted that Argument provides no explains of inventive features or how 
  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dane Groves, “Comm 328: Responsive WebDesign - Creating SVG Files”, 2018, retrieved from https://web.archive.org/web/20181230060803/http://web.simmons.edu/~grovesd/comm328/modules/svg/creating-svgs, 8 pages, in view of
Del.w3.org, “UserManual.html - Introduction”, 2016, retrieved from https://web.archive.org/web/20160105024625/http://dev.w3.org/SVG/tools/svgweb/docs/UserManual.html , 20 pages (Hereinafter: W3.org)

As per Claim 1: With regard to the limitations in the claim, Groves discloses, 1. (Currently Amended) A method for rendering an interactive software-product demonstration presentation for an envisioned software product within a webpage, the method comprising:
loading a Scalable Vector Graphics (SVG) file exported from a graphics software of a user interface (UI) design tool, wherein the SVG file comprises: objects with attributes named in a particular way;
(Groves, see a screen shot of UI design tool as in p. 2, that might be loaded with an SVG file e.g. Snap.svg in p. 1. The format requirement for SVG is given with <svg> …</svg> tags, seen in p. 1, created by text editor within the UI design tool of the screenshot in p. 2)
executing a script to digest the exported SVG file 
(Groves, e.g. the JS script in p. 1)

by: querying for any target objects within the exported SVG file having at least one of: particular attributes named in a target format, and particular tag names;
(Groves: The load in the screenshot in p. 2 is executed with a script JS, e.g. ‘Raphael.js’ in p. 1, and the objects such as objects in artboads given in right panel of the screen shot in p.2. Each target object shown in svg file in p. 4 and 5, particular attributes named in target format as id, class, and cx, cy, r if the target object is a circle shape, with tag name <g> and <circle>  and respective end tag, etc.)

for each of the target objects: [calling one or more methods] that are used to modify that target object based on contents of a first found attribute; and using the called methods to manipulate one or more of attributes and contents of that target object to generate a manipulated object, 
(Groves, e.g. the svg file in p. that is result of calling method in JS file for generate object based on: e.g. first found tag name g with attribute id such as bear_ears, content such as other tags circle or ellipse)

wherein the manipulated object comprises [outputs of each called method] comprising: appropriate contents to be inserted into the SVG file to generate a final SVG file;
(Groves: Manipulate object given on the right panel of the screenshot in p. 2, inserted within svg tag as the svg file in p. 6)
Groves does not show the Script file functions for disclosing using called method to manipulate the attributes, and  to outputs the appropriate contents recite, in part, as calling one or more methods that are used to modify that target object, and,  outputs of each called method,
but manipulating the objects is behind a JS script with the svg file, given in p. 1 and the UI tool given in the screenshot in p. 2.

W3.org  discloses using calling one or more methods that are used  to modify that target object (See p. 5, onload method to call function init(), the function init() embedded in a script tag given in p. 5, or with window method used DOM scripting in p. 5,  object tag, or obj. method given in p. 19, 20 etc.), will dynamic output and style an svg file,  outputs of each called method (as the run of the script tag, with methods as mentioned and load the into SVG root element or SVG Object tag (see last lines in p. 8)),

Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to include dynamic script instructions of W3.org as the methods to append the target objects that embed in the svg file of Groves. The combination would yield predictable results because it conforms to web page generation as part of SVG tag with its standard attributes for given browsers which supports DOM scripting. 

Groves further discloses,
and generating the final SVG file by inserting the manipulated objects with the appropriate contents into the SVG file.

Exactly how you choose to organize your file into groups will depend on your final goal. If you’re doing any kind of animation or styling via CSS or JavaScript, it's helpful to have your shapes organized into groups that can be styled or animated together” as text in p. 7, under the svg file)

As per Claim 2: Regarding,
2. (Original) The method of claim 1, wherein generating the final SVG file comprises at least one of:
replacing a first found target object in the SVG file to generate the final SVG file;
replacing a second found target object in the SVG file to generate the final SVG file; and
adding a newly created object to the SVG file to generate the final SVG file.
(Groves, see the formation of SVG file in p. 6-7)

As per Claim 3: Regarding,
3. (Original) The method of claim 1, wherein the appropriate contents of the object and the values of the attributes are the outputs of the called methods or are based on the outputs of the called methods.
(With regard to target objects in the SVG file in p. 6-7 as output of JS and UI tool of the screen shot, W3.org: SVG Scripting support, p. 4-5, win window. Method, and with the DOM scripting with, for example,
var el = document.createElementNS(svgns, 'circle');el.setAttribute('cx', 200);el.setAttribute('cy', 200);el.setAttribute('r', 5);el.setAttribute('fill', '#223FA3');el.setAttribute('stroke-width', '1px');el.setAttribute('stroke', 'black'); will be outputting the appropriate contents of object, in the DOM scripting above will output a set of attributes to a target object in SVG file)

As per Claim 4: Regarding,
4. (Original) The method of claim 1, wherein the attributes comprise one or more of: any valid SVG attribute name, and any valid SVG tag name.
(In Groves, the attributes of g tag includes other tag name such as circle, ellipse, etc.)

As per Claim 5: Regarding,
5. (Original) The method of claim 1, wherein contents of each attribute comprise any combination of keys or values which are used in a calculation of the output.
(in Groves, in SVG file in p. 6-7, the attributes cx, cy, rx are values that are uses to calculate the size of a circle or an ellipse)

As per Claim 6: Regarding,
6.  (Original) The method of claim 5, wherein the keys or values used in the calculation of the output comprise any combination of:
a key wherein the key is used to specify a function;

a key and at least one value, wherein the key is used to specify a function which the at least one value is provided as at least one parameter to;

a key and a value which is used to specify a lookup table, wherein the value functions as the key to access another value or a method therein;

wherein a first value values are provided as

the SVG file, wherein

a key and values which are used to specify a lookup table, functions as the key to access a method therein and wherein subsequent parameters to the found method; and

a key and values which are used to specify other objects within the other objects comprise any combination of:

keys matching other tag names; values matching other tag names; keys matching other attribute names; values matching other attribute names; keys matching other attribute values; and values matching other attribute values.
(in Groves, depict: a key wherein the key is used to specify a function; in SVG file in p. 6-7, the g tag includes defined attributes, a typical id attribute or sub element/tag which a key used to specify a function. For example id tag would be common used as key values for DOM scripting)

As per Claim 7: Regarding,
7. (Original) The method of claim 1, further comprising:
displaying, via a graphical user interface when the SVG file is interacted with during the interactive demonstration presentation for the envisioned software product, a final result to illustrate how a feature of the envisioned software product will operate in response to user interaction with the graphical user interface once the envisioned software product is fully developed.
(Groves, See the screen shot in p. 2, it displays a final result of SVG file)

As per Claim 8: Regarding,
8. (Original) The method of claim 7, wherein the final result is based on:
a first found image; and
variations of the first found image that are based upon processes that:
modify the first found image according to tag names, attributes, tag contents, and processes to which those tag names, attributes, and tag contents are relevant, and
add to the first found image according to tag names, attributes, tag contents, and processes to which those tag names, attributes, and tag contents are relevant, and
subtract from the first found image according to tag names, attributes, tag contents, and processes to which those tag names, attributes, and tag contents are relevant.
(Groves, See the screen shot in p. 2, it displays a final result of SVG file. With accordance to modification keys or values given in the tags)

As per Claim 9: Regarding,
9.  (Original) The method of claim 7, wherein the interactive software-product demonstration presentation for the envisioned software product is:
a digital artifact that is presented during a presentation to present and demonstrate features of the envisioned software product and how the envisioned software product is to function and operate in response to user interaction with a graphical user interface (GUI) such that the interactive software-product demonstration presentation mimics features, look, and feel of the envisioned software product once it is fully developed.
(Groves, See the screen shot in p. 2, it displays a final result of SVG file as digital artifact with accordance to modification keys or values given in the tags)

As per Claims 10-18: Claim are directed to a dynamic Scalable Vector Graphics (SVG) system having claimed functionality corresponding to the limitations recited in claims 1-9. The rejection of claims would be provided with rationales addressed in claim 1-9.

As per Claims 19-20: Claim are directed to computing system having claimed functionality corresponding to the limitations recited in claims 1-2. The rejection of claims would be provided with rationales addressed in claim 1-2.


Conclusion
	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
December 3, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191